Citation Nr: 1533717	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disability to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a left hip disability to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a left gastrocnemius tear to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran withdrew a request for a video conference hearing before the Board in an April 2015 statement.   


FINDINGS OF FACT

1.  The Veteran's claimed left knee disability is not causally or etiologically related to his military service; a left knee disability was not caused or aggravated by a service-connected disability.
 
2.  Symptoms of arthritis of the left hip were not were not chronic in service or continuous since service and arthritis of the left hip did not manifest to a compensable degree within one year of service separation. 

3.  The Veteran's left hip arthritis is not causally or etiologically related to his military service; left hip arthritis was not caused or aggravated by a service-connected disability.

4.  The Veteran's left gastrocnemius tear is not causally or etiologically related to his military service; a left gastrocnemius tear was not caused or aggravated by a service-connected disability.






CONCLUSIONS OF LAW

1.  Criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  Criteria for service connection for left gastrocnemius tear have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided. Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was offered the opportunity to testify at a hearing but he declined.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file) which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examination conducted during the pendency of the appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorders become manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.   That evidence must be medical unless it relates to a condition as to which lay observation is competent. 38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Left Knee Disability

The Veteran contends that he has a current left knee disability as a result of a left ankle disability which he contends that he sustained during service.  He has consistently maintained that he injured his left ankle in service.  Of note, while service connection was initially granted for a left ankle disability in an August 2010 rating decision, the RO subsequently determined that the Veteran's service treatment reports documented a right ankle injury in service and service connection for the left ankle was subsequently severed in a July 2014 rating decision based upon the results of a VA examination obtained in November 2011.  


Historically, the Veteran submitted a claim of entitlement to service connection for a left knee disability in October 2009.  The claim was denied in a May 2010 rating decision.  The Veteran appealed the denial and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for a left knee disability.  Clinical evaluations performed at examinations in August 1970, June 1971, September 1972, July 1973, July 1974 and at the May 1975 separation examination, reflect a normal clinical evaluation of the lower extremities and the Veteran denied trick or locked knee on report of medical history forms prepared in June 1968, August 1970, June 1971, September 1972, and May 1975.  He reported a trick of locked knee on a report of medical history form prepared in July 1974.  The examiner noted that the Veteran reported a football injury in childhood and he occasionally suffered a tricked knee which he snapped back into place.  With regard to the Veteran's ankle injury in service, the service treatment reports reflect that the Veteran sustained a right ankle sprain in April 1972.  X-rays of the right ankle were reported to show no fracture.  A clinical cover sheet noted that the Veteran accidentally stepped in a hole while jogging during survival school while on duty and sustained a right ankle sprain.  On a July 1974 report of medical examination form and the Veteran's May 1975 separation examination, the Veteran was noted to have sustained a severe sprain of his left ankle.  The Veteran also reported a left ankle sprain on reports of medical history forms prepared at those times.  However, the treatment records associated with treatment of the injury reflect that the Veteran injured his right ankle in service.  

Post-service private treatment reports dated as early as July 1995 do not reference any complaints, findings, or treatment of the left knee.  

In a May 2010 statement, the Veteran indicated that he had been diagnosed with arthritis of the left knee in March 2009 by his private physician Dr. Paratoque.  He indicated that he sustained a traumatic injury to his left lower extremity during service which resulted in his current left knee disability.  

At a November 2011 VA examination, the examiner assessed the Veteran with a normal examination of the left knee with no objective findings.  The Veteran reported that he began to experience knee pain in his thirties and forties after extensive running (such as thirteen or more miles).  He indicated that he was no longer able to run due this left hip but he had weekly sensations of the knee moving around and being unstable.  He denied pain but endorsed soreness with walking downhill and at the beginning of a walk and after extensive biking (such as thirty to forty miles).  He also reported episodes of popping and weakness.  Physical examination revealed pain to palpation of the joint line or soft tissues.  The examiner indicated that the mild joint line tenderness was not a diagnosable objective finding.  The examiner concluded that it was less likely than not that the Veteran's left knee condition was caused by or secondary to the service-connected ankle disability.  He noted that there was no evidence of any compensatory mechanics or changes related to the ankle that link the two conditions.  He found that the two conditions were separate and independent of each other.  The Board notes that at the time of the VA examination of the left hip, the examiner also conducted an examination of the ankles and found that the Veteran's right and not the left ankle was injured during service.  He found that service connection was appropriate for the right ankle.  However, at this time it does not appear that service connection has been granted for the right ankle.  

A statement from B. Paratoque, M.D., in August 2013 reference recurrent left leg injuries but do not include a specific diagnosis for the left knee.  Additionally, no x-rays of the left knee are associated with the statement.  

An examination report from G. Ward, M.D., dated in October 2013 references degenerative arthritis of the left hip and recurrent sprains and strains of the left leg and ankle/foot but do not include a specific diagnosis of the left knee.   

As noted, while the Veteran was initially granted service connection for a left ankle disability in an August 2010 rating decision, the RO subsequently determined that the Veteran's service treatment reports documented a right ankle injury in service and service connection for the left ankle was subsequently severed in a July 2014 rating decision. 

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left knee disability.  

The Board acknowledges the Veteran's report of left knee pain weakness following his injury in service and the VA examination reference to left knee joint line tenderness.   However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of a left knee disability at any time during service or since that time.  The private medical records associated with the claims file do not show treatment for or a diagnosis of any left knee disability.  Moreover, when examined by VA to determine whether a left knee disability was appropriate, the examiner specifically found that there was no objective evidence of a left knee disability.  

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has weakness and pain of the left knee, the fact remains that he has not been diagnosed with a left knee disability.  Moreover, while he has reported that he had a diagnosis of left knee arthritis, the medical records associated with the claims file do not include reference to left knee arthritis nor do the records include x-ray evidence of arthritis.  

As a result, there is no evidence to establish the presence of a left disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for a left knee disability is denied.


B.  Left Hip Disability

The Veteran contends that he has a current left hip disability as a result of a service connected left ankle disability.  He has consistently maintained that he injured his left ankle in service.  As noted, while service connection was initially granted for a left ankle disability in an August 2010 rating decision, the RO subsequently determined that the Veteran's service treatment reports documented a right ankle injury in service and service connection for the left ankle was subsequently severed in a July 2014 rating decision based upon the results of a VA examination obtained in November 2011.  

Historically, the Veteran submitted a claim of entitlement to service connection for a left hip disability in October 2009.  The claim was denied in a May 2010 rating decision.  The Veteran appealed the denial and this appeal ensued.  

The Veteran's service treatment reports do not reflect any complaints, findings, or treatment for a left hip disability.  As noted above, with regard to the ankle disability, the Veteran's service treatment reports reflect treatment for a right ankle sprain although an examination in 1974 and at the 1975 separation examination reference a left ankle sprain.  

Private treatment reports from Dr. Pataroque dated in July 2006 reflects a diagnosis of possible early degenerative arthritis.  In March 2009, Dr. Pataroque noted that the Veteran was diagnosed with severe degenerative arthritis of the left hip the prior February.  No x-rays were included with the records.  Dr. Pataroque indicated that the arthritis was possibly due to long years of running and playing basketball.  

At a November 2011 VA examination, the Veteran was diagnosed with severe osteoarthritis of the left hip based on x-rays.  Arthritis of the right hip was also diagnosed at that time.  The Veteran reported that he began to have left hip pain at age fifty-five.  He indicated that he was scheduled for a total hip arthroplasty the next month.  He stated that he had daily pain consisting of an ache with stiffness and soreness in the morning with swelling and stiffness with inactivity.  His pain was aggravated with biking, walking, and lifting.  The examiner opined that the Veteran's left hip disability was less likely than not caused by or secondary to the service-connected ankle condition.  The examiner's rationale was that there was no evidence of any compensatory mechanics and changes relating to the ankle that link the two conditions.  He concluded that the two conditions were separate and independent of each other.  The Board notes that at the time of the VA examination of the left hip, the examiner also conducted an examination of the ankles and found that the Veteran's right and not the left ankle was injured during service.  He found that service connection was appropriate for the right ankle.  However, at this time it does not appear that service connection has been granted for the right ankle.  

In an August 2013 statement, Dr. Pataroque opined that the Veteran sustained an initial injury in 1972 which may have contributed to severe left hip osteoarthritis.  He also noted that it was possible that the recurrent left leg injuries were the result of an initial injury in 1972.  

An October 2013 VA Form 21-0960M-8, VA hip and thigh disability benefits questionnaire submitted by Dr. Ward reflects diagnoses of end stage hip osteoarthritis and status post total hip replacement.  

In a November 2013 consultation, Dr. Ward indicated that he had reviewed the Veteran's medical records.  He noted a severe strain/sprain of the left leg, ankle and foot in 1972 with likely secondary abnormal biomechanical stress and/or abnormal gait mechanics/pattern.  He noted that the Veteran had recurrent sprains of the left leg and ankle/foot since 1976.  He also noted progressive degenerative arthritis likely posttraumatic either at the time of the left lower extremity injury in 1972 and/or biomechanically stressed over the years after the 1972 injury by abnormal gait mechanics in a very active individual.  The Veteran was noted to have undergone a left total hip replacement in February 2012.  Dr. Ward noted that the Veteran had sustained significant injury to his left leg, ankle, and foot while in service and the injury had always been on the left side.  He noted that there were minimal if any degenerative changes of the right hip.  He concluded that the 1972 injury while in service may have caused the subsequent lower extremity injuries and posttraumatic arthritis of the left hip leading to the total hip replacement.  

As noted above, the Veteran was initially granted service connection for a left ankle disability in an August 2010 rating decision; however, the RO subsequently determined that the Veteran's service treatment reports documented a right ankle injury in service and service connection for the left ankle was subsequently severed in a July 2014 rating decision. 

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left hip disability.  

As noted, the Veteran was not diagnosed with left hip arthritis at his separation from service or within one year of his separation from service.  The post-service treatment reports reflect that the earliest reference to arthritis of the left hip was in 2008, more than thirty years after the Veteran left service.  As such, at separation, the Veteran did not have left hip arthritis and there is no medical evidence showing that arthritis was diagnosed either during service or within a year of service. Likewise, left hip arthritis has not been continuous since service, as it was not shown until many years after service.  

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the left hip arthritis and the Veteran's active military service or a service connected disability.  

The principal evidence weighing against the Veteran's claim is the opinion of the VA examiner.  As recounted above, the Board obtained a VA examination and opinion to investigate the etiology of the Veteran's arthritis of the left hip.   Unfortunately, while the VA examiner confirmed that the Veteran did have a diagnosis of left hip arthritis, the examiner provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's left hip arthritis was the result of an ankle disability sustained during service.  Although the examiner did not specifically provide an opinion regarding direct service connection, i.e., whether the Veteran's left hip disability was directly related to his active duty service, the Veteran has indicated that he believes that his left hip arthritis was related to a left ankle disability and an injury to his left ankle he sustained during service.  However, while the Veteran was initially granted service connection for a left ankle disability, the service treatment reports which show treatment for the ankle injury reflect that the Veteran actually injured his right ankle in service as noted by the VA examiner when he examined the Veteran for the disabilities on appeal and for his claimed ankle disability in November 2011.  Hence, the examiner considered the injury to the right ankle in rendering the medical opinion.  

While the opinions from Dr. Pataroque and Dr. Ward indicate that it is possible that the Veteran's left hip arthritis were related to his ankle injury in service, Dr. Pataroque references subsequent injuries to the left lower extremity and Dr. Ward specifically indicated that the Veteran's injuries in service were to the left ankle and not the right ankle.  However, as noted, the Veteran's service treatment reports reflect that he sustained a right ankle injury rather than an injury to the left ankle.  Consequently, the Board finds the service treatment records and the VA opinion to be the most probative evidence of record and entitled to greater weight than the opinions of Dr. Pataroque and Dr. Ward who reference a left ankle disability.  In doing so, the Board has determined that while Dr. Pataroque and Dr. Ward based their opinions on medical training and experience, their opinions are of little probative weight.  This is so because the opinions are based on the inaccurate premise that the Veteran injured his left and not his right ankle in service.  Thus, the Board is charged with determining what the most probative evidence is and what is entitled to the greatest weight.  For the reasons explained above, the Board has found the service treatment records and the opinion of the VA examiner to be the most probative evidence.

As noted, at the time of the November 2011 VA examination, the VA examiner determined that the Veteran injured his right ankle during service.  There is no probative evidence to link the Veteran's current left hip arthritis to his right ankle injury in service.  Moreover, the Veteran has maintained that he injured his left ankle rather than the right ankle.  Consequently, the Board has determined that the probative evidence of record does not establish that the Veteran's current left hip disability is related to his active miliary service or a service-connected disability.   

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his left hip symptomatology.  However, he is not considered to be competent to offer an opinion concerning the etiology of his left hip arthritis.  As such, the Board concludes that the question of the etiology of the Veteran's left hip disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In conclusion, the evidence is against a finding that the Veteran's left hip disability began during or was otherwise caused by his military service or a service connected disability.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied. 

C.  Left Gastrocnemius Tear

The Veteran contends that he has a left gastrocnemius tear as a result of an injury to his left leg in service.  As noted, while service connection was initially granted for a left ankle disability in an August 2010 rating decision, the RO subsequently determined that the Veteran's service treatment reports documented a right ankle injury in service and service connection for the left ankle was subsequently severed in a July 2014 rating decision based upon the results of a VA examination obtained in November 2011.  

Historically, the Veteran submitted a claim of entitlement to service connection for various disabilities in October 2009.  The claim for a left gastrocnemius tear was denied in a May 2010 rating decision.  The Veteran appealed the denial and this appeal ensued.  

The Veteran's service treatment reports do not reflect any complaints, findings, or treatment for a left calf disability or a tear of the left gastrocnemius.  As noted above, with regard to the ankle disability, the Veteran's service treatment reports reflect treatment for a right ankle sprain although an examination in 1974 and at the 1975 separation examination note that the Veteran sprained his left ankle.

Post-service treatment reports from Meridian Park Hospital dated in November 1994 reflect that the Veteran was seen in the emergency department with a history of injury to his left calf with increased swelling and pain.  He recalled a sharp, tearing type pain in the left mid-calf while playing basketball earlier in the day.  Following a physical examination, the Veteran was assessed with a partial tear of the left calf with secondary swelling.  

Treatment reports from J. Tongue, M.D., P.C., dated later in November 1994 reflect that the Veteran was diagnosed with a left leg gastrocnemius medial head partial avulsion tear.  The Veteran was noted to be a basketball coach and was running down the court when he felt a sharp pain in his left calf with subsequent pain and swelling.  The Veteran was subsequently seen on various occasions during which his left gastrocnemius tear was noted to be healing.  Dr. Tongue reported in March 1996 that he last saw the Veteran on May 1995 at which time he felt the Veteran's condition was stationary with no impairment.  At the March 1996 appointment, following a physical examination, the Veteran was assessed with a healed left calf medial head gastrocnemius tear post on-job-injury.   

At a November 2011 VA examination, the Veteran reported that he injured his left gastrocnemius while in service when he stepped in a hole and injured his left ankle.  He also reported an on the job injury to his left calf while playing basketball while on the job in 1994.  The Veteran did not report any pain or limitation of the left calf at the time of the examination.  Following a physical examination, the Veteran was assessed with a normal clinical evaluation of the left calf.  The examiner opined that it was less likely than not that the Veteran's left calf condition was caused by or as a result of active duty service.  The examiner noted that the Veteran's service treatment reports did not reflect injury, treatment, or complaints of pain associated with the left calf nor did he report such at the time of any of his periodic examinations during service.  The examiner concluded that the Veteran had a post-service injury to his calf which healed with no limitations.  

Associated with the claims file is a VA Form 21-0960M-10, muscle injuries disability benefits questionnaire dated in October 2013.  Dr. Ward assessed the Veteran with a severe strain/sprain of the left leg, ankle, and foot in 1972 and a severe strain/tear of the left calf in 1994.  Dr. Ward assessed the Veteran with loss of deep fascia of the left calf with palpation.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left gastrocnemius tear.  

The Board acknowledges that the Veteran sustained a left gastrocnemius tear following service in 1994.  However, this injury resolved many years prior to the Veteran filing his claim for service connection.  In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a current diagnosis of a left gastrocnemius tear.  The post-service treatment records reflect that the Veteran's left gastrocnemius tear was fully healed in May 1996.  When examined by VA in 2011, the Veteran did not report any pain or limitations of the left calf.  Moreover, when examined by VA to determine whether the Veteran had any disability of the left calf, the examiner specifically found that there was no objective evidence of a disability of the left calf.    

The Board acknowledges Dr. Ward's report of loss of deep tissue fascia on palpation.  However, he did not report a specific disability to the left calf.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he sustained a left gastrocnemius tear as a result of his injury in service, the fact remains that he does not have a currently diagnosed disability of the left gastrocnemius.  

As a result, there is no evidence to establish the presence of a left gastrocnemius tear during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for a left gastrocnemius tear is denied.

  
ORDER

Entitlement to service connection for a left knee disability to include as secondary to a service-connected disability is denied.  

Entitlement to service connection for a left hip disability to include as secondary to a service-connected disability is denied.  

Entitlement to service connection for a left gastrocnemius tear to include as secondary to a service-connected disability is denied.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


